ON MOTION TO REVERSE JUDGMENT

PER CURIAM.
Because the judgment entered in favor of Gonzalo Miranda (“Miranda”) was reversed on appeal, see City of Miami v. Miranda, 725 So.2d 1270 (Fla. 3d DCA 1999), Miranda is not the prevailing party *130in the instant action. Miranda, therefore, is not entitled to the attorney’s fees and costs awarded by the trial court. See City of Miami v. Del Rio, 723 So.2d 299 (Fla. 3d DCA 1998). Accordingly, the trial court’s award of such fees and costs in favor of Miranda is reversed.
Reversed.